PER CURIAM.
This is an appeal of an order denying a “Petition Seeking Compensation for Wrongful Incarceration.” The trial court dismissed the petition stating that Jeffrey H. Van Poyck had to initiate the application process for compensation with the Department of Legal Affairs pursuant to section 961.06(2). Thus, the petition was filed in the wrong jurisdiction. However, before such a petition may be filed, the petitioner must first establish that he was a “wrongfully incarcerated person” by filing a petition “with the original sentencing court” pursuant to section 961.03. Although the caption of the petition improperly delineated the relief sought, in the “wherefore” clause, Van Poyck properly requested a finding of whether he was a “wrongfully incarcerated person.” We therefore reverse and remand for the trial court to make such a determination.
Reversed and remanded.